The Chancellor
decided that the affidavit was properly entitled to render the deponent liable for perjury if the affidavit was false. That where there was but one suit pending, in which White was the complainant and Hess and others were defendants, it was sufficient to entitle the affidavit in this manner; without setting forth the names of all the other defendants at length. And that where the defendants were numerous, if the solicitor unnecessarily stated all their names at large, in entitling the cause, he would not he authorized upon taxation to an allowance for the extra folios thereby made in the affidavit.